PER CURIAM.
Judgment and order reversed, and new trial granted, costs to abide the event. The competency of plaintiff's mother to testify is sustained by Healy v. Healy, 55 App. Div. 315 66 N. Y. Supp. 927, affirmed 166 N. Y. 624, 60 N. E. 1112. Rosseau v. Rouss, 180 N. Y. 116, 72 N. E. 916, is distinguishable upon the facts, and does not apply where the child furnished the consideration. At the time of this trial plaintiff's mother had no interest in any judgment the court might render, she had no enforceable claim or right to any portion or any recovery oy plainun, ann sue wa~ without any interest or expectancy in the event of plaintiff's death.